UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7324


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BALTASARAS ROMILUS, a/k/a Haitian Bill,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:94-cr-00097-F-15)


Submitted:   April 13, 2010                 Decided:   April 29, 2010


Before SHEDD and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Baltasaras Romilus, Appellant Pro Se. Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Baltasaras Romilus appeals the district court’s order

denying   his    motion     for   a     sentence     reduction     under   18    U.S.C.

§ 3582(c) (2006).         We have reviewed the record and agree with

the district court’s conclusion that Romilus was not eligible

for a sentence reduction because he was found responsible for

more   than    4.5   kilograms        of   crack    cocaine.        Accordingly,    we

affirm the district court’s order.                   United States v. Romilus,

No.    5:94-cr-00097-F-15         (E.D.N.C.        July   13,     2009).    We     deny

Romilus’s motion for appointment of counsel and dispense with

oral    argument     because      the      facts   and    legal    contentions     are

adequately      presented    in    the      materials     before     the   court    and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                             2